     Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 1 of 9



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                         CRIMINAL ACTION

v.                                                               NO. 10-56

MARK GRIFFIN                                                     SECTION “F”


                              ORDER AND REASONS


      Before     the    Court   is     Mark     Griffin’s        motion   seeking

compassionate release based on concerns arising from the COVID-19

pandemic.      For the reasons that follow, the motion is DENIED.


                                 Background


      Mark   Griffin    has   served   11     years   of   a   20-year    term   of

imprisonment imposed following his plea of guilty to conspiracy to

distribute five kilograms of cocaine hydrochloride. Griffin is

presently incarcerated at the Federal Correctional Institution in

Hazelton with a projected release date of April 15, 2027.


      During his incarceration, Griffin has taken medication and

has been hospitalized for various health conditions. Like many, he

fears that he will contract COVID-19 while incarcerated. Griffin

previously     requested   compassionate       release     and   appointment     of

counsel. Both motions were denied. The motion for compassionate


                                       1
    Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 2 of 9



release was denied on the grounds that he did not exhaust his

administrative    remedies.   Now,    for     a   second    time,    he   seeks

compassionate release, claiming all administrative remedies have

now been exhausted.


                                     I.

                                     A.

     Griffin moves for compassionate release under 18 U.S.C. §

3582(c) due to his chronic health conditions. 1              The government

opposes   Griffin’s   request   for       compassionate     release    because

Griffin’s medical conditions fail to meet § 3582(c) “extraordinary

and compelling” requirement.          Because all agree that Griffin

exhausted   his   administrative     remedies      within    the    Bureau   of

Prisons, the Court turns directly to the merits of Griffin’s

request for a sentence reduction. 2         He is ineligible for one.

                                     B.

     While courts generally “may not modify a term of imprisonment

once it has been imposed,” courts have discretion in limited

instances. 18 U.S.C. § 3582(c).       Three substantive criteria guide


1 The First Step Act of 2018 amended 18 U.S.C. § 3582(c) to allow
prisoners to move for compassionate release on their own behalf.
See PUB. L. NO. 115-391, 132 STAT. 5239. Before the amendment, only
the Director of the Bureau of Prisoners could move for
compassionate release.
2  The administrative exhaustion requirement of 18                  U.S.C. §
3582(c)(1)(A) is met because the warden denied                      Griffin’s
administrative request and his administrative appeal.

                                      2
        Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 3 of 9



the Court’s discretion in determining whether an incarcerated

person has demonstrated that a sentence reduction is warranted:

    •    “extraordinary     and   compelling      reasons     warrant    ...    a

         reduction”; 3

    •    the reduction would be “consistent with any applicable policy

         statements issued by the Sentencing Commission”; and

    •    the applicable sentencing factors in § 3553(a) support a

         reduction.

See 18 U.S.C. § 3582(c)(1)(A). 4             As the petitioner, Griffin has

the burden to show that a sentence reduction is warranted.                     See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United

States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).                  Notably,

and ultimately dispositive here, even if a compassionate release

petitioner       is   eligible    relief     (i.e.,    he   demonstrates     that

extraordinary         and   compelling       reasons   warrant    a     sentence

reduction), consideration of applicable § 3553(a) factors may


3 “Extraordinary and compelling reasons” is found at subsection
(i); Griffin is ineligible for relief under subsection (ii) because
he is not “at least 70 years of age,” and he has not “served at
least 30 years in prison[.]” 18 U.S.C. § 3582(c)(1)(A)(ii).
4 Relying on the parallel language of Sections 3582(c)(1) and

(c)(2), the Sixth Circuit has determined that Dillon v. United
States, 560 U.S. 817 (2010) confirms that § 3582(c)(1)(A) calls
for a sequenced three-party inquiry, with the second step
inapplicable to prisoner motions because there is no “applicable”
policy statement to consult. See United States v. Jones, 980 F.3d
1098, 1106-07 (6th Cir. 2020)(describing § 3582(c)(1)(A)’s
phrasing as “confusing” with “oddly placed commas” and ultimately
determining that the second “applicable policy statement” portion
of the step is inapplicable to prisoner motions).
                                         3
    Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 4 of 9



nevertheless persuade the Court to exercise its discretion to deny

the motion.    See Chambliss, 948 F.3d at 693-94 (affirming the

district court’s denial of motion seeking sentence reduction in

light of the § 3553(a) factors, notwithstanding the petitioner’s

terminal   disease   constituting   an   extraordinary   and    compelling

reason for a reduction).


                                    1.


     Mindful that the Court is not bound by the U.S. Sentencing

Guidelines in determining whether Griffin shows extraordinary and

compelling reasons for a reduction, 5 it is nevertheless helpful to

consider these three circumstances that may be “extraordinary and

compelling”: (1) a medical condition; (2) age; and (3) family

circumstances. U.S.S.G. § 1B1.13, Note 1. A medical condition maybe

be “extraordinary and compelling reason” if the defendant is


     (I) suffering from a serious medical condition,

     (II) suffering from a serious functional or cognitive
     impairment, or

     (III) experiencing deteriorating physical           or    mental
     health because of the aging process,

     that substantially diminishes the ability of the
     defendant to provide self-care within the environment of
     a correctional facility and from which he or she is not
     expected to recover



5 See United States v. Gonzales, 819 Fed. Appx. 283, 384-85 (5th
Cir. 2020).
                                    4
       Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 5 of 9



U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). 6


        During the COVID-19 pandemic, the Fifth Circuit has observed

that     some    courts      deem   medical    conditions    extraordinary       and

compelling “where the defendant has demonstrated an increased risk

of serious illness if he or she were to contract COVID” but the

court nevertheless observed there is no “unanimous” agreement that

“every high-risk inmate with preexisting conditions” demonstrates

an extraordinary and compelling reason. United States v. Thompson,

984 F.3d 431, 434 (5th Cir. 2021)(noting that those courts that

granted compassionate release where the defendant demonstrated an

increased       risk   of    serious    illness   “largely   have    done   so   for

defendants       who   had    already    served   the   lion’s   share   of   their

sentences and presented multiple, severe, health concerns”).                     In

Thompson, the Fifth Circuit affirmed a denial of compassionate

release for a defendant who suffered from hypertension, high

cholesterol, and had previously suffered a stroke.                  Id. (observing

that “nearly half of the adult population in the United States

suffers from hypertension[,] roughly 12% of Americans suffer from

high cholesterol.            Thus, we cannot say that either of those

conditions makes Thompson’s case ‘extraordinary.’ Unfortunately,

both are commonplace.”).




6 Griffin invokes neither his age nor his family circumstances as
predicates for extraordinary and compelling circumstances.
                                           5
      Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 6 of 9



       The government has conceded that certain medical conditions

may be extraordinary and compelling if they are identified by the

Center for Disease Control and Prevention as definitively posing

a high risk to the inmate of serious disease from COVID-19. The

CDC has identified a number of conditions as having a significant

association with risk of severe COVID-19 illness and others that

might increase the risk of developing a severe illness from COVID-

19; moderate-to-severe asthma and hypertension are among those

conditions that might increase the risk of severe illness. 7


       The record shows that Griffin suffers from several medical

conditions, including blood clots, asthma, high blood pressure,

and seizures.        According to the CDC, two of these conditions

(asthma and hypertension) might place him at a higher risk of

severe symptoms or an adverse outcome should he contract COVID-

19.   Even   so,     Griffin   fails    to    demonstrate   that   his   health

conditions are not adequately managed in BOP custody. As to his

asthma, Griffin has not alleged that his asthma is so severe that

he cannot be provided adequate care within FCI Hazleton. Griffin

admits that     he    is   provided    with   two   separate   inhalers,   thus




7 See Centers for Disease Control and Prevention, People with
Certain     Medical     Conditions      (March     29,    2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html
see also https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-
care/underlyingconditions.html
                                        6
     Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 7 of 9



managing this condition. As to his hypertension, as the Fifth

Circuit observed, nearly half of the American adult population

suffers from this commonplace and manageable condition, rendering

it   unlikely      to    constitute    an     extraordinary    or       compelling

circumstance. Thompson, 984 F.3d at 434.                 Furthermore, as the

government underscores, FCI Hazelton has implemented measures to

control the spread of the virus. 8 Absent a showing that his medical

conditions are severe and not adequately managed in prison, Griffin

simply fails to show extraordinary and compelling reasons to grant

him release or a sentence reduction.


                                         2.


      Even assuming Griffin had shown “extraordinary and compelling

reasons,”    the     Court    would   deny    his   request   for   a     sentence

reduction.    When      considering     whether     to   reduce     a    term    of

imprisonment, the Court is obliged to review that factors set forth

in § 3553(a) to the extent they are applicable. 18 U.S.C. §

3582(c)(1)(A). In Griffin’s case, the § 3553(a) factors militate

against a sentence reduction.


      The § 3553(a) factors include (1) the nature and circumstances

of   the   offense      and   the   history   and   characteristics        of   the

defendant; (2) the need for the sentence imposed to reflect the


8 At FCI Hazleton, BOP reports that just two inmates and four staff
currently have COVID-19.
                                        7
    Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 8 of 9



offense’s seriousness or promote respect for the law or to afford

adequate deterrence, and to protect the public from further crimes;

(3) the kinds of sentences available; (4) the kinds of sentence

and sentencing range established for the applicable category of

offense or defendant; (5) any pertinent policy statement; (6) the

need to avoid unwarranted sentence disparities among defendants

with similar records; and (7) the need to provide restitution to

any victims of the offense. Balancing the applicable factors falls

within the Court’s discretion and mere disagreement with how the

factors are balanced is insufficient to warrant relief on appeal.

United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). In

this case, the first two factors persuade the Court that a sentence

reduction is unwarranted.


     First, considering the nature and circumstances of Griffin’s

offense and his history and characteristics: Griffin was convicted

of conspiracy to distribute five kilograms of cocaine. According

to the factual basis supporting his guilty plea, Griffin was the

source of supply for 15 to 50 kilograms of cocaine sourced in Texas

to Houma, Louisiana for multiple years. And Griffin has prior

criminal history for similar crimes for which he was incarcerated

for years in Texas; he simply resumed his cocaine distribution

conspiracy once he was released from incarceration.




                                    8
    Case 2:10-cr-00056-MLCF-ALC Document 58 Filed 04/06/21 Page 9 of 9



     Second, the Court looks to the need for the sentence imposed.

The seriousness of Griffin’s offense is illustrated by the 20-year

mandatory minimum sentence triggered by his drug dealing history

and the long-running nature of the conspiracy in which he was a

supplier. The sentence imposed reflected the seriousness of the

offense,   promotes   respect    for     the   law,   and   provides     just

punishment, whereas a reduction would thwart these objectives.


     The Court finds that consideration of the § 3553(a) factors

militate against granting Griffin a sentence reduction. He is thus

ineligible for a sentence reduction on this independent ground.


                                   ***


     No extraordinary and compelling reasons warrant a reduction

of Griffin’s sentence. 18 U.S.C. § 3582(c)(1)(A). And granting

Griffin a reduction is unwarranted considering the applicable

sentencing factors of § 3553(a).        Accordingly, IT IS ORDERED: that

Griffin’s motion seeking compassionate release is DENIED.


               New Orleans, Louisiana, April 6, 2021


                                  ______________________________

                                         MARTIN L. C. FELDMAN

                                   UNITED STATES DISTRICT JUDGE




                                    9
